Title: Thomas Jefferson to Philip I. Barziza, 23 January 1816
From: Jefferson, Thomas
To: Barziza, Philip I.


          
            
              Dear Sir
               Monticello Jan. 23. 16.
            
            It was from Dr Bancroft’s letter I understood that your brother would come to this country in the Spring, and that suggested the idea that the little commission I mentioned might not be inconvenient to him. but as you are so kind as to undertake the having it executed, I will avail my self of it your goodness to procure for me the two or three works, which having been originally printed at Venice & Rome, can probably be had at Venice, while I know from trial they are not to be had from Paris or London. I should guess their cost in Venice to be about 20 Dollars, which shall be remitted you either at that guess or when their cost shall be exactly known as may be most convenient to you. I doubt if we have any direct voya commercial voyages to Venice; but abundance to Leghorn, to which place I presume there must be regular land conveyances from Venice. if this package therefore can be sent to the hands of mr Thomas Appleton, our Consul at Leghorn, he will convey it speedily & safely to me. I subjoin the titles of the books and add the assurances of my great respect and esteem.
            Th: Jefferson
          
          
            Il Vocabolario della Crusca. Venice 1741. 5. vols. 4to. it is this particular edition I wish, on account of it’s small size. I would not chuse to have the folio edition.
            Opere di Plantoni Platone di Dardi Bembo. Venice. 5 1601. 5. vols 12mo
            Euclidis Elementorum libri XV. à Caiano. Greek & Italian. Romae. 1545. 8vo
          
        